MANTON, Circuit Judge.
Appellant’s libel sought recovery for failure to deliver full and complete cargo, demurrage, expenses for reconstruction of bins, and payment for insurance and survey. The theory of the action was for breach of contract of affreightment, and was based upon one inseparable controversy. A decree was entered upon the libelant’s motion for damages, covering all but one of these items. The decree does not recite damages for the .alleged breach of failure to supply full cargo, nor is the libel dismissed as to this item. The amount of damages awarded was paid and full satisfaction of the decree' given. The libelant now appeals. The present motion is to dismiss the appeal. We think the controversy was inseparable, and that the accord and satisfaction given by the libelant for the damages estops the libelant-appellant from prosecuting the present appeal. Spencer v. Babylon R. R. (C. C. A.) 250 F. 24; Albright v. Oyster (C. C. A.) 60 F. 644.
The motion to dismiss is granted.